Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: In all respects but one, we agree with the memorandum and supplemental memorandum decisions of Supreme Court, Erie County (Rath, Jr., J.). We disagree only with the court’s denial of the City’s motion for summary judgment seeking dismissal of plaintiff’s cause of action under section 2 (2) of the Employers’ Liability Law. The motion should have been granted in this respect because the method the fire department selected to train and supervise plaintiff was, as a matter of law, an exercise of professional judgment for which there may be no municipal liability (see, Kenavan v City of New York, 70 NY2d 558, 569). (Appeals from Order of Supreme Court, Erie County, Rath, Jr., J.—Summary Judgment.) Present—Doerr, J. P., Denman, Boomer, Green and Davis, JJ.